Order entered December 5, 2014




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-14-01184-CR

                                 DEMPSTER A. ROSS, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                          On Appeal from the 416th Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 416-80539-2014

                                             ORDER
       The record was due in this appeal on October 14, 2014. Court reporter Kristen Kopp

requested and received an extension from the Court to file the reporter’s record. Since the

expiration of the extension period, on November 14, 2014, Kopp has neither filed the reporter’s

record nor communicated with the Court about the overdue record.

       Because no reporter’s record has been filed within the time allowed, the trial court is

ORDERED to make findings of fact regarding whether appellant has been deprived of the

reporter’s record because of ineffective assistance of counsel, indigence, or for any other reason.

       The trial court shall first determine whether appellant desires to prosecute the appeal. If

the trial court determines that appellant does not desire to prosecute the appeal, it shall make a

finding to that effect.
       If the trial court determines that appellant desires to prosecute the appeal, it shall next

determine whether appellant is indigent and entitled to proceed without payment of costs for the

reporter’s record. If appellant is entitled to proceed without payment of costs, the trial court shall

make a finding to that effect. Moreover, if appellant is indigent, the trial court is ORDERED to

take such measures as may be necessary to assure effective representation, which may include

appointment of new counsel. If the trial court finds appellant is not indigent, it shall determine

whether retained counsel has abandoned the appeal.

       The trial court shall next determine: (1) whether appellant requested preparation of the

reporter’s record; (2) the date such request was made; and (3) whether appellant, if not indigent,

paid or made arrangements to pay for preparation of the reporter’s record. See TEX. R. APP. P.

35.3, 37.3.

       The trial court shall next determine: (1) the name and address of each court reporter who

recorded the proceedings in this cause; (2) whether the notes from any hearings are available; (3)

if available, whether the notes can be transcribed; (4) the name and address of the court reporter

who will transcribe the notes; (5) the court reporter’s explanation for the delay in filing the

reporter’s record; and (6) the earliest date by which the reporter’s record can be filed.

       We ORDER the trial court to transmit to this Court a supplemental clerk’s record,

containing the written findings of fact, any recommendations, any supporting documentation,

and any orders within THIRTY DAYS of the date of this order.

       This appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the supplemental record is

received, whichever is earlier.

                                                      /s/     LANA MYERS
                                                              JUSTICE